Accomplice to arson is the offense; penalty assessed at confinement in the penitentiary for two years.
The indictment appears regular and regularly presented.
There is no statement of the facts heard in the trial court nor any bills of exception complaining of the rulings of the court.
The special charges requested cannot be appraised in the absence of a statement of facts. The same is true with reference to the exceptions to the charge given to the jury. In the absence of the facts we must assume that the matter was submitted to the jury in accord with the evidence adduced.
There are some questions raised as to the argument of the prosecuting attorney. This court is not prepared to determine whether the argument was justified by the evidence in the absence of knowledge of what facts were before the trial judge.
No error authorizing a reversal of the judgment has been perceived or pointed out.
The judgment is affirmed.
Affirmed.